Citation Nr: 0400402	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right foot 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran had active duty for training in the Army National 
Guard on various dates between June 1955 and June 1960.  His 
claim arises from a period of active duty training from June 
9, 1956, to June 24, 1956.  This case comes to the Board of 
Veterans' Appeals (Board) from an August 2002 RO rating 
decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part

REMAND

The veteran is seeking service connection for a right foot 
disability (including arthritis) allegedly incurred as the 
result of a 300 pound block of ice falling on his feet during 
active duty for training.  (He has already been granted 
service connection for degenerative joint disease of the left 
great toe arising from this incident).

The RO most recently issued a statement of the case (SOC) in 
January 2003.  However, additional medical evidence (in the 
form of a February 2003 letter from a private physician, 
Michael D. Chmielewski, D.P.M.), was associated with the 
claims file in February 2003.  The veteran has not waived his 
right of prior RO consideration of this evidence.  
Consequently, the Board must return this case to the RO for 
review and, if the claim remains denied, inclusion of the 
aforementioned evidence in a new supplemental statement of 
the case (SSOC).  38 C.F.R. §§ 19.37, 20.1304 (2003). 

Accordingly, the Board REMANDS this case for the following:

1.  Review the claims file to ensure full 
compliance with all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003).  

2.  Thereafter, re-adjudicate the issue 
shown on the title page of this remand, 
with consideration given to all the 
evidence of record, including the 
February 2003 report from Dr. 
Chmielewski.  If the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a new SSOC.  
The SSOC must contain notice of all 
relevant actions taken, a summary of the 
relevant evidence (including all records 
associated with the claims file following 
the issuance of the last SOC in January 
2003), and discussion of all pertinent 
legal authority.  Allow an appropriate 
period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


